Citation Nr: 0908948	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for dental treatment 
purposes for a dental condition manifested by loss of teeth.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from August 1950 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma, denying the Veteran's claim.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Muskogee, Oklahoma in June 2007.  A written transcript of 
that hearing was prepared and a copy of this transcript has 
been incorporated into the record.  


FINDING OF FACT

The Veteran does not have a dental condition or disability, 
to include periodontal disease or extracted teeth, as a 
result of combat wounds or other trauma during his active 
military service, and he does not meet the requirements for 
service connection for the limited purpose of receiving VA 
outpatient treatment.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of either compensation or VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1721, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 17.161 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was partially satisfied by way of a 
letter sent to the Veteran in March 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a December 2007 letter, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in October 2008 and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  VA has also incorporated copies of the Veteran's 
private dental treatment into the record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

With dental claims, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not considered to be disabling conditions, but 
may be considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).  Service connection may be granted for 
a dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the Veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to service trauma is that a Veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service-connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service-connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).  

The following will not be service-connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).  

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include Veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for Veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility) and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
period of active military, naval, or air service of not less 
than 180 days; (ii) application for treatment is made within 
90 days of such discharge or release; (iii) the certificate 
of discharge or release does not bear a certification that 
the Veteran was provided, within the 90 day period 
immediately before such discharge or release, a complete 
dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction.  38 C.F.R. § 
17.161(b)(1).  

Class II also includes those veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment for service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  38 C.F.R. § 17.161(b)(2).  

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c).  

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.  38 C.F.R. § 
17.161(d).  

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e).  

Under Class IIR (Retroactive), any veteran who had made prior 
application for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions:  (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. § 
17.161(f).  

Under Class III, those having a dental condition 
professionally determined to be aggravating a disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g).  

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g).  38 C.F.R. § 17.161(i).  

Under Class Vi, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j).  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. § 
4.150, Diagnostic Code 9913.  There is no evidence of record 
that the Veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  Therefore, the 
Veteran does not have a service-connected, compensable dental 
disability or condition.  See 38 C.F.R. § 17.161(a).  

The Veteran contends that his teeth were damaged as a result 
of in-service trauma when he was escaping from an aircraft 
that made an emergency landing after catching on fire.  In a 
statement received by VA in November 2005, the Veteran 
indicated that he landed on his face when escaping from the 
rear escape hatch, and that he again fell on his face when 
running away from the site of the plane.  According to the 
Veteran, he was told by a dentist that the roots of his teeth 
were broken, and this could be due to damage occurring months 
before.  The Veteran reported in his June 2007 hearing that 
it was 2 months before he went to a dentist after the above 
described incident.  

There is, however, no indication in the Veteran's service 
medical records suggesting that he was ever injured when 
evacuating from an aircraft.  The Veteran's dental records 
are completely silent as to any indication that he ever 
underwent dental treatment as a result of a traumatic injury.  
There was also no reference to such an incident during the 
Veteran's June 1954 separation examination.  It seems likely 
that if an event as significant described by the Veteran had 
occurred, there would be some evidence of medical or dental 
treatment as a result.  Therefore, the Board finds that the 
lack of any contemporaneous medical evidence of such an event 
outweighs the Veteran's testimony.  

Additionally, VA has not received any lay evidence in support 
of the Veteran's claim of in-service trauma.  VA informed the 
Veteran in December 2007 that he could submit statements from 
individuals who knew of his in-service injury.  Presently, VA 
has received no evidence corroborating the Veteran's claim of 
facial trauma, or, of an emergency evacuation of a burning 
airplane.  Without additional evidence, the Board is unable 
to confirm the occurrence of the Veteran's alleged in-service 
facial trauma.  

Finally, the record contains a VA dental examination from 
January 1958.  The report was signed by the Veteran.  
According to the report, the Veteran stated that he did not 
incur a dental disability or injury to his teeth during his 
military service as a result of a combat wound, service 
accident or trauma (injury).  This evidence tends to 
establish that the Veteran's dental disorder was not a result 
of in-service trauma.  

While the Veteran himself may believe that his current dental 
problem is a result of in-service trauma, the record does not 
suggest that the Veteran has the requisite training to offer 
such a conclusion.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  As 
such, the Veteran's opinions are not competent evidence of 
in-service dental trauma.  

The Veteran also argued in his November 2005 statement to VA 
that the removal of his teeth with a "hammer and chisel" 
was in and of itself evidence of trauma.  However, to have 
had dental extractions during service is not tantamount to 
dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997) (holding that the in-service extraction of teeth, in 
and of itself, does not constitute dental trauma).  
Therefore, the removal of the Veteran's teeth by a military 
dentist does not count as trauma.  

The Veteran also indicated in his November 2005 letter to VA 
that it was not teeth 2, 3, and 5 that were removed in 
service.  He indicated that he remembered all of the removed 
teeth being directly in front of his mouth.  The evidence of 
record does support the Veteran's contention.  Specifically, 
dental records from June 1954 indicate that the Veteran had a 
chrome partial denture plate installed at teeth 7, 8 and 11, 
rather than at teeth 2, 3 and 5. Furthermore, the Veteran was 
noted to be missing teeth 1, 4 through 12, 15 through 17, 19, 
20, and 30 through 32 during his October 2008 VA dental 
examination.  

However, the record establishes that the Veteran was not 
prejudiced by the reference to teeth 2, 3 and 5 rather than 
teeth 7, 8 and 11.  Regardless of which teeth are involved, 
there is no evidence of record supporting the Veteran's 
contention that he suffered trauma to any of his teeth during 
his military service.  None of the Veteran's dental records 
suggest that teeth 7, 8 and 11, or any teeth for that matter, 
were removed or damaged as a result of in-service trauma or 
injury.  Therefore, the lack of any medical evidence 
suggesting that the Veteran ever suffered dental trauma or 
fell on his face while escaping a burning aircraft, and the 
Veteran's denial of in-service trauma in January 1958, 
suggests that the Veteran's teeth were not injured due to in-
service trauma.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for dental treatment purposes for teeth 
2, 3, and 5 must be denied.


ORDER

Entitlement to service connection for dental treatment 
purposes for a dental condition manifested by loss of teeth 
is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


